*861In support of his motion for summary judgment on the issue of liability, the plaintiff pedestrian demonstrated that the defendant driver failed to yield the right-of-way in making a left turn and struck the plaintiff while the plaintiff was crossing the street within the crosswalk with a pedestrian traffic signal in his favor. The plaintiff showed that he exercised due care in crossing the street and that he was struck by the defendant driver, suddenly and without warning, when he was more than halfway across the street, having “almost reached” the curb that he was crossing to. Thus, contrary to the defendants’ contention, the plaintiff demonstrated his prima facie entitlement to judgment as a matter of law (see Klee v Americas Best Bottling Co., Inc., 60 AD3d 911 [2009]; Benedikt v Certified Lbr. Corp., 60 AD3d 798 [2009]; Voskin v Lemel, 52 AD3d 503 [2008]; cf. Thoma v Ronai, 82 NY2d 736 [1993]). In opposition, the defendants failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the plaintiffs motion for summary judgment on the issue of liability. Angiolillo, J.E, Chambers, Austin and Miller, JJ., concur.